NOTICE OF ALLOWABILITY
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/08/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 371 of PCT/US2015/035584 filed on 06/12/2015, which has a provisional application no. 62/012,045 filed on 06/13/2014.

Information Disclosure Statement
	The Information Disclosure Statements filed on 07/02/2019 and 06/16/2022 have been considered.

Affidavit/Declaration
The declaration by Alexander Schueller under 37 CFR 1.132 filed on 06/16/2022 has been fully considered. 
Withdrawal of Rejections
The response and amendments filed on 04/08/2022 and 06/16/2022 are acknowledged and are considered sufficient to overcome the previous claims rejection under 35 U.S.C. 103 as being obvious over the base combination of Millar in view of Coplan as indicated in the last office action. Therefore, the previous claim rejections have been withdrawn necessitated by Applicant’s amendment because the primary reference of Millar is principally directed to plant mitochondrion isolation using repetitive centrifugation which is contrary to the amended claim limitations requiring mammalian viable mitochondrion and the negative proviso of “does not comprise repetitive centrifugation steps”. Thus, there cannot be a proposed modification or change to the primary reference of Millar because it would be considered a change in the principle operation of the prior art (MPEP 2143.01 (VI)).  

Reasons for Allowance
	For the reasons of record and reiterated herein for clarity, a search of the prior arts does not reveal any disclosures that teaches or suggests the independent claim’s allowable limitations of: “providing a mammalian cell homogenate comprising a viable mitochondrion; passing the cell homogenate through a first filter having a pore-size of 30 µm to 50 µm, and subsequently passing the cell homogenate through a filter having a pore-size of 5 µm to 20 µm” and “wherein the method of isolating a viable and respiration-competent mitochondrion from the cell homogenate does not comprise repetitive centrifugation steps, wherein the method takes less than 30 minutes to isolate the mitochondrion”. 
It is ordinarily known in the art to employ a plurality of homogenization and differential centrifugation steps for organelle isolation wherein isolation times are typically greater than an hour. However, the claimed method provides for rapid isolation of viable and respiration-competent mitochondrion via differential filtration and eliminates the need for repetitive centrifugation steps and as a result, mitochondrial isolation can be performed in less than 30 minutes. Therefore, the claimed method significantly reduces procedure time and subjects mitochondria to less mechanical stress than using standard differential centrifugation protocols (see pre-grant specification at ¶ [0023] & see page 8 of the remarks filed on 11/18/2019). 
	Accordingly, the subject matter, as a whole, would not have been prima facie obvious to one of ordinary skill in the art.

Notice of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
	The disclosure of Cataldo (US 2011/0008310 A1 - citation #62 in the IDS filed on 06/16/2022) is considered of pertinent art. Cataldo teaches methods include the steps of (i) separating mitochondria from other constituents of a cell to produce isolated and substantially pure mitochondria (see ¶ [0011]). Cataldo discloses “The key steps when isolating mitochondria from any tissue or cell are typically: (i) rupturing of cells by mechanical and/or chemical means, (ii) differential centrifugation at low speed to remove debris and extremely large cellular organelles, and (iii) centrifugation at a higher speed to isolate and collect and substantially pure mitochondria” (see ¶ [0069]). However, Cataldo teaches differential centrifugation steps whereas the claim’s allowable limitations eliminates the need for  repetitive centrifugation. The Cataldo disclosure was discussed herein merely to illustrate that it is customary and routine in the art to utilize differential centrifugation for mitochondria isolation. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NGHI V NGUYEN/Primary Examiner, Art Unit 1653